Citation Nr: 0524650	
Decision Date: 09/09/05    Archive Date: 09/21/05

DOCKET NO.  96-19 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD) evaluated as 30 percent disabling 
prior to April 12, 1999.

2.  Entitlement to an increased rating for PTSD evaluated as 
50 percent disabling between April 12, 1999, and May 10, 
2004.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1993 decision of the Huntington, West 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied entitlement to a rating in excess 
of 30 percent for PTSD.  In March 1995, the veteran testified 
at a hearing at the RO.  In a June 2000 rating decision, the 
RO granted a 50 percent rating for the PTSD, effective from 
April 12, 1999.  In January 2002, the veteran testified at a 
videoconference hearing before the undersigned.  In October 
2003, after undertaking development pursuant to now 
invalidated 38 C.F.R. § 19.9(a)(2) (2002), the Board remanded 
the appeal for further evidentiary development.  Thereafter, 
in a March 2005 rating decision, the Appeals Management 
Center Resource Unit granted a 100 percent rating for the 
PTSD, effective from May 11, 2004.  

In an August 2002 decision, the Board denied the veteran's 
application to reopen a claim of entitlement to service 
connection for a left knee disorder.  The Board also denied a 
claim for an increased rating for neuralgia of the left long 
thoracic nerve.  

Further, the aforementioned October 2003 remand also remanded 
the applications to reopen claims of entitlement to service 
connection for a left shoulder disability and a cervical 
spine disability as well as the claim for a higher evaluation 
for headaches.  Thereafter, a March 2005 rating decision 
granted service connection for a left shoulder disability and 
a cervical spine disability.  In April 2005, the veteran 
withdrew his claim for a higher evaluation for headaches.  
Therefore, these issues are no longer in appellate status.  
38 C.F.R. § 20.204(b) (2004).

Accordingly, the only issue still in appellate status is that 
listed on the first page of this decision.  Id.  As the RO 
has established staged ratings - 30 percent for PTSD prior 
to April 12, 1999, and 50 percent for PTSD between April 12, 
1999, and May 10, 2004, the Board has characterized this 
rating question as involving two periods of time.


FINDINGS OF FACT

1.  For the period prior to November 6, 1996, the 
preponderance of the evidence was against showing that PTSD 
was productive of more than a definite social and industrial 
impairment.

2.  For the period from November 7, 1996, to May 10, 2004, 
PTSD was manifested by occupational and social impairment, 
with deficiencies in most areas, but not manifested by total 
occupational impairment.


CONCLUSIONS OF LAW

1.  Prior to November 7, 1996, the veteran did not meet the 
criteria for an evaluation in excess of 30 percent for PTSD.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. 
§§ 4.3, 4.7 (2004).

2.  Since November 7, 1996, the veteran met the criteria for 
a 70 percent evaluation for PTSD.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, 
Diagnostic Code 9411 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), VA has a duty to 
notify the appellant as well as assist him in the prosecution 
of his claim.  

Here the record shows that VA notified the veteran how 
increased ratings could be granted under the old and new 
rating criteria, see e.g., the June 1994 statement of the 
case, the February 1997 supplemental statement of the case, 
as well as in May 1998, February 2003, and February 2004 
letters.  He was told to submit any evidence he may have 
pertaining to his claims.  Hence, the Board finds that the 
duty to notify has been accomplished.  

Moreover, the duty to assist has been accomplished.  
Specifically, prior to the appeal being certified to the 
Board, the RO obtained and associated with the claim file the 
VA outpatient records identified by the veteran.  The record 
also shows that multiple VA examinations were held to 
ascertain the severity of the veteran's PTSD.  Moreover, this 
case was developed by the Board to secure additional VA 
outpatient records, and those records, as well as some 
private treatment records, have been added to the claim file.  
In addition, the case was remanded to secure VA examinations 
and those were held.  Furthermore, the veteran was thereafter 
advised of what evidence VA requested, received, and did not 
receive in the supplemental statement of the case.

Therefore, given that the current decision addresses the 
severity of the veteran's PTSD for the period prior to 
May 10, 2004, given that the appellant has not identified any 
records for this period that have not already been associated 
with the claim file, and given the fact that nothing that VA 
could do would change the facts as they existed during that 
time, the Board finds that the duty to assist has been 
fulfilled.

To the extent that VA may have failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

The Claims

The veteran contends that his PTSD was manifested by 
increased adverse symptomatology that entitles him to an 
increased rating.  It is also requested that the veteran be 
afforded the benefit of the doubt. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2004).  
Although regulations require that a disability be viewed in 
relation to its recorded history, 38 C.F.R. §§ 4.1, 4.2, when 
assigning a disability rating, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

It is the responsibility of the Board to weigh the evidence 
and decide where to give credit and where to withhold the 
same and, in so doing, accept certain medical opinions over 
others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  
That responsibility is particularly onerous where medical 
opinions diverge.  At the same time, the Board is mindful 
that it cannot make its own independent medical 
determinations and that there must be plausible reasons for 
favoring one medical opinion over another.  Evans v. West, 
12 Vet. App. 22, 30 (1999).

In a November 1993 rating decision, the RO granted service 
connection for PTSD and rated it under 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1993), as 30 percent disabling, 
effective from June 11, 1992.  The appealed from December 
1993 rating decision confirmed and continued this rating.  In 
a June 2000 rating decision, the RO granted a 50 percent 
rating for PTSD effective from April 12, 1999, under new 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2000).  Thereafter, 
in a March 2005 rating decision, the RO granted a 100 percent 
rating for PTSD effective from May 11, 2004, under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2004).  

During the pendency of the veteran's appeal, the schedular 
criteria by which psychiatric disabilities are rated changed.  
See 61 Fed. Reg. 52695-52702 (Oct. 8, 1996).  The new rating 
criteria became effective November 7, 1996.  Id.  A February 
1997 supplemental statement of the case first notified the 
veteran of the new rating criteria.  Accordingly, 
adjudication of his claim may go forward.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).  

Given the change in law and the effective date assigned the 
50 percent rating, VA may only apply the old rating criteria 
for rating PTSD prior to November 6, 1996, and only the new 
rating criteria for rating PTSD from November 7, 1996.  Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

Prior to November 6, 1996

The Board will first consider whether the veteran was 
entitled to a rating in excess of 30 percent for his PTSD 
under the old criteria for the period prior to November 6, 
1996.

Prior to November 6, 1996, a 30 percent rating was warranted 
when there was a definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people, and that psychoneurotic symptoms resulted in 
such a reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment.  38 C.F.R. § 4.132 (1996), Diagnostic Code 9411.  

A 50 percent rating was assigned when the ability to 
establish and maintain effective or favorable relationships 
was considerably impaired, and, by reason of psychoneurotic 
symptoms, the reliability, flexibility, and efficiency levels 
were so reduced as to result in considerable industrial 
impairment.  Id.

After carefully reviewing the veteran's claim file, the Board 
finds that the preponderance of the evidence is against his 
claim for a higher evaluation for PTSD during this time 
period.  

In this regard, treatment records show that the veteran, 
following his daughter's death in a car accident in April 
1992, sought treatment for increased depression, crying 
spells, temper outbursts, insomnia, nightmares, flashbacks, 
suicidal ideation, and/or intrusive thoughts.  See VA 
treatment records dated from June 1993 to October 1996.  His 
diagnoses included uncomplicated bereavement, PTSD, and 
depression.  Id.  These records also show the veteran was 
taking a number of psychiatric medications.  Id.

When seen for treatment at VA from August 1993 to March 1995 
and again in April 1996, examination disclosed a depressed, 
anxious, irritable, or dysthymic mood and/or a constricted 
affect.  However, treatment records dated in September and 
December 1995, record his mood and affect as normal.  

While in a November 1994 VA treatment record, the veteran 
admitted to suicidal ideation without a plane, an April 1996 
treatment record thereafter noted that he had neither 
homicidal nor suicidal ideation.

At a September 1993 VA examination, the veteran reported 
having problems being around children, especially boys, 
because it reminded him of the boy he shot while in the 
Republic of Vietnam.  He complained of being very alert, 
avoiding crowds, having nightmares that caused him to wake in 
cold sweats and hit his wife, being irritable, having a 
temper, flying off the handle approximately once a week, 
nervous spells, and intrusive thoughts.  A prior history of 
suicidal ideation was reported.  The veteran admitted self-
medicating with marijuana and anti-pain medication since he 
returned from the Republic of Vietnam.  As to his social 
history, the veteran reported that he had been married since 
1970 and his symptoms have become much worse since his 
daughter died in a car accident two years earlier.  It was 
also reported that since his daughter's death he had had 
problems with depression, crying spells, suicidal ideation 
with some plans, and not finding fun with any activity.  

On examination, he had tearful episodes, and a generally 
depressed mood.  His sleep was poor, and appetite "low."  
He had some residual suicidal ideation with no plan, and 
speech was sad.  He was oriented in all three spheres, his 
memory was good, and concentration was intact.  He had no 
psychotic features, speech was logical and coherent, and 
insight and judgment were fair.  The diagnoses included PTSD.

Thereafter, at the May 1995 VA examination, the veteran 
reported that he was taking psychiatric medication and it had 
helped him.  Nonetheless, he complained of continued problems 
with feeling slowed down, too relaxed, difficulty sleeping, 
nightmares, nervousness in unfamiliar settings, anger, a 
variable appetite, and being uncomfortable around young 
teenagers.  The veteran also continued to have separate 
depression associated with the death of his daughter.  As to 
his industrial history, while the veteran reported that he 
used to work as an aircraft mechanic he also reported that he 
had not worked for the past three and a half years.  As to 
his social history, he reported that he remained married and 
had no other children.  He also reported that, while he had 
no friends, a friend came by once or twice a week to smoke 
marijuana with the appellant.  The veteran next reported that 
he continued to use cannabis once or twice a week.  

On examination his mood was dysphoric, affect was mildly 
constricted, and sleep was intermittent.  He had no unusual 
psychomotor features, speech was normal, he had no delusions, 
obsessions, illusions, hallucinations, or paranoid ideation.  
He was coherent, and oriented in all three spheres.  Memory, 
concentration, insight, and judgment were intact.  He had no 
homicidal or suicidal ideation but reported having suicidal 
thoughts at times.  His appetite was self described as good.  
It was opined that there were no significant exacerbation of 
the veteran's PTSD since his last VA examination.  The 
diagnoses included PTSD and a depressive disorder.

As noted above, the only objectively confirmed adverse 
symptomatology seen on examination was a depressed mood, a 
constricted affect, sad speech, and/or some residuals 
suicidal ideation with no plan.  It was also reported that 
the veteran had problems sleeping and with his appetite.

Tellingly, under the older rating criteria, mild industrial 
impairment, the requirement for a 10 percent disability 
rating was defined as "of moderate strength or intensity" 
and, as applied to disease, "not severe or dangerous."  
VAOPGCPREC 9-93, 59 Fed. Reg. 4753 (1993).  "Considerable," 
the criterion for a 50 percent rating means "rather large in 
extent or degree."  Id.  A 30 percent rating lies midway 
between a 10 percent rating and a 50 percent rating, implying 
that "definite" was meant to describe a level of impairment 
of social and industrial adaptability approximately midway 
between mild and considerable impairment.  Id.  

The Board notes that, although the veteran described having 
significant problems that has prevented him from working for 
a number of years, this was not confirmed by the clinical 
evaluations of record.  On the contrary, the VA examiners 
reported that the veteran was oriented with intact memory, 
concentration, insight, and judgment.  His speech was logical 
and coherent, insight and judgment were fair, and he had no 
delusions, obsessions, illusions, hallucinations, or paranoid 
ideation.  He had no homicidal ideation.  While a number of 
VA physicians noted that the veteran reported a problem with 
suicidal thoughts at times, it is also apparent from these 
records that this problem arose from depression associated 
with the death of his daughter and not service connected 
PTSD.  

While the veteran and his representative have described his 
symptoms as causing "severe" impairment, for the reasons 
noted above, the Board finds that the record does not support 
such a finding.  The Board notes that a lay witness can 
provide evidence as to the visible symptoms or manifestations 
of a disease or disability.  Caldwell v. Derwinski, 
1 Vet. App. 466 (1991).  However, their statements as to the 
severity of PTSD are not probative because laypersons (i.e., 
persons without medical expertise) they are not competent to 
offer medical opinions.  Moray v. Brown, 5 Vet. App. 211 
(1993).  Even though the veteran has described significant 
problems with interpersonal skills and the like, this was not 
confirmed on clinical evaluation.  On the contrary, the 
record on appeal shows that the veteran has been married 
almost continuously to the same person since the 1970's and 
has at least one friend he sees on a regular bases.  

Taking the common understanding of the terms used by the old 
criteria, as explained in VAOPGCPREC 9-93, the Board finds 
that the veteran's symptoms resulted in overall debility 
which was significantly less in intensity than 
"considerable."  So much so that it is best described as no 
more than moderately large in degree, and thereby warranting 
no more than the currently assigned 30 percent rating.  38 
C.F.R. § 4.132 (1996).  Simply put, the paucity of disabling 
symptoms, considered along with the overall disability 
picture as set forth in the entire record, and the VA 
examiners' opinions lead the Board to conclude that a rating 
in excess of 30 percent for PTSD was not warranted prior to 
November 6, 1996.

The Period from November 7, 1996, to April 11, 1999

As to whether the veteran is entitled to a rating in excess 
of 30 percent for PTSD under the new rating criteria for the 
period from November 7, 1996, to April 11, 1999, effective 
November 7, 1996, a 30 percent rating is warranted when there 
is occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. § 
4.130, Diagnostic Code 9411 (2005).  

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbance of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id. 

A 70 percent evaluation is warranted when there is 
occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships

A 100 percent rating is in order when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; danger of hurting self or others; 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); to time or place; 
memory loss for names of close relatives, occupation, or own 
name.

In this regard, the treatment records show the veteran's 
complaints of guilt, problems making friends, problems 
associating with others, nightmares, flashbacks, poor sleep, 
irritability, night-sweats, and/or suicidal ideation.  See VA 
treatment records dated from June 1997 to March 1999.  His 
diagnoses included depression, PTSD, and marijuana abuse.  
Id.  The record also shows that he continues to take 
psychiatric medications.  Id.

When seen for treatment at VA in June 1997, his mood and 
affect were flat.  When seen in September and December 1998, 
he had neither homicidal nor suicidal ideation.

The veteran underwent a VA examination in May 1998.  He 
complained of continuing problems with depression, 
nightmares, and sleep disturbance.  Specifically, he reported 
that he had daily nightmares followed by waking with cold 
sweats and sometimes choking his wife.  The veteran also 
reported that since the death of his daughter in 1992 he did 
not care if he lived or died.  He reported hearing voices, 
being paranoid, carrying a gun, and getting up in the middle 
of the night to lock doors.  He complained of problems with 
anger which he had know learned to control.  Lastly, he 
complained of flashbacks triggered by loud noises.  

Socially, the appellant was noted to have been married twice 
to the same woman for a total of 27 years.  This union had no 
surviving children.  The veteran also reported that he stayed 
by himself and has no hobbies.  As to his industrial history, 
it was noted that he had worked until 1987 as an aircraft 
maintenance and was laid off from that job after two and a 
half years.  He then worked until 1992 as a "job shopper" 
but had been unable to work since that time because of the 
death of his daughter.  The veteran reported that he 
continued to use cannabis.  

On examination, he admitted to periodic suicidal ideation 
since 1992 and his mood was labile.  Cognitive function was 
grossly preserved.  However, he was clean and well-groomed, 
cooperative, speech was coherent and relevant, thoughts were 
goal directed, he did not appear delusional despite reporting 
hearing voices, and affect was appropriate.  The diagnoses 
included PTSD.  His Global Assessment of Functioning (GAF) 
score assigned for PTSD was 50. 

When seen by VA in October 2001 his affect was tired, in 
March 2002 his mood was anxious and his affect was congruent, 
and in April 2004 he was guarded and his insight was fair to 
poor.  His GAF score was 53 in June 2001, 48 in December 
2001, 47 in January 2002, and 65 in April 2004.

The veteran underwent a VA examination in April 1999.  At 
that time, he complained of vivid nightmares that cause him 
to wake diaphoretic and soaking wet; temper outbursts, self 
imposed social isolation to prevent him from harming others, 
social contact limited to his immediate family, avoidance, 
and guilt.  As to suicidal ideation, the veteran reported 
that he periodically overdosed followed by induced vomiting 
and was involved in one motor vehicle accident for suicidal 
purposes.  The veteran also reported that he was not treated 
or hospitalized following these suicide attempts.  As to his 
social history, he has been married since 1970 to the same 
person.  Reportedly, they had separated but then later 
remarried.  He lived with his wife at his mother's home and 
had one surviving adult child from another relationship.  He 
did not attend meetings held by any veteran's service 
organization.  He last worked in 1991.  His last job lasted 
six moths and ended when the contract ended.  He had not 
worked since his daughter died because of a number of 
problems including headaches.  He spent his days sitting 
around the house and yard.  He also helped with some 
household chores.  

On examination, he admitted to fleeting suicidal ideas since 
1992, but reported that thinking about his wife prevented him 
from acting on these ideas.  He also reported that he 
sometimes heard noises and was unsure if this was due to his 
tinnitus or not.  His mood was slightly dysphoric.  
Otherwise, he was well groomed, cooperative, pleasant.  His 
speech was normal, thoughts were goal directed, he was not 
delusional, his affect was full, and his cognitive functions 
were grossly preserved.  His current GAF score was 50 and his 
GAF score for the past year was 52.  His diagnoses included 
PTSD.

In the May 1999 addendum to the above VA examination, the 
examiner was provided the veteran's claims file and 
thereafter outlined the claimant's relevant medical history.  

After carefully reviewing the veteran's claim file, the Board 
finds that while total occupational and social impairment is 
not shown the evidence does show occupational and social 
impairment, with deficiencies in most areas.  In this regard, 
the record detailed above does not shown that PTSD is 
manifested by gross impairment in thought processes or 
communication.  The veteran does not suffer from persistent 
delusions or hallucinations.  His behavior is not grossly 
inappropriate, and he is not in danger of hurting himself or 
others.  Further, there is no evidence that the appellant is 
unable to perform activities of daily living, including 
maintenance of minimal personal hygiene.  Finally, the 
veteran does not suffer from such a memory loss that he 
cannot remember, e.g., the names of close relatives, 
occupation.  As such, the Board finds that the preponderance 
of the evidence is against awarding a 100 percent evaluation 
for PTSD prior to May 10, 2004.

On the other hand the record since November 7, 1996 but prior 
to May 11, 2004, shows increasing complaints pertaining to 
suicidal ideation, auditory hallucinations, and nightmares.  
The veteran has only fair to poor insight, and since November 
7, 1996 examiners have on several occasions assigned GAF 
scores ranging between 41 and 50.  (See the May 1998 and 
April 1999 VA examination reports, as well as October 2001 
and January 2002 VA outpatient treatment records.).  Such a 
score reflects the presence of "serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friend, unable 
to keep a job)" and/or "some impairment in reality testing 
or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work . . .)."  AMERICAN PSYCHIATRIC ASSOCIATION, 
DIAGNOSTIC AND STATISTICAL MANUAL (DSM IV) 427-9 (4th ed. 1994).  

While the Board acknowledges the fact that depression during 
this term was associated, in part, with the death of the 
veteran's daughter, the clinical record as currently 
developed does not allow the Board to separate out that 
portion which is strictly due to symptoms relating to PTSD 
and that which is strictly due to depression solely 
associated with the appellant's loss of his child.  To the 
extent that the record does make such a distinction, 
examiners have assigned a GAF score at least as low as 50 
simply for PTSD symptoms.  (See the May 1998 VA examination.  

Therefore, after resolving reasonable doubt in the veteran's 
favor, the Board finds that a 70 percent rating for PTSD is 
in order from November 7, 1996.


ORDER

Prior to November 7, 1996, the veteran did not meet the 
criteria for higher evaluations for PTSD.  

Since November 7,1996, a 70 percent rating is warranted for 
PTSD subject to the laws and regulations governing the award 
of monetary benefits. 


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


